Citation Nr: 0408638	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for compression 
fracture, right lateral body, L-4, currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claims; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The old schedular criteria, specifically, Diagnostic Code 
5285 and 5292 for evaluating diseases and injuries of the 
spine are more favorable to the veteran in this case.

3.  The veteran's compression fracture, right lateral body, 
L-4 disability is manifested by symptoms of moderate limited 
motion, a demonstrable deformity of a vertebral body, and 
slight functional impairment as shown by pain.

4.  The veteran's compression fracture, right lateral body, 
L-4 disability does not involve the spinal cord or 
necessitate a neck brace; it does not demonstrate persistent 
symptoms compatible with sciatic neuropathy with demonstrable 
muscle spasm, ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and it is not 
manifested by functional impairment due to weakness, fatigue, 
or incoordination.

5.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level II or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level I or better.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 30 percent for 
disability of compression fracture, right lateral body,  L-4 
have not been met.   38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.6-4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5285, 5292. (2003).

2.  The schedular criteria for a compensable rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the July 2002 rating decision, March 
2003 Statement of the Case (SOC), and December 2003 
Supplemental SOC have satisfied the requirement at § 5103A of 
VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

By letter dated in June 2002, the RO informed the veteran of 
how responsibilities in developing the record are divided in 
accordance with the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also advised the veteran 
that he had a period of approximately 30 days to send in 
additional information.  The letter states, "If the 
information or evidence is received within one year from the 
date of this letter, and we decide that you are entitled to 
VA benefits, we may be able to pay you from the date we 
received your claim.  If the evidence is not received within 
one year from the date of this letter, and we decide that you 
are entitled to benefits, we can only pay you from the date 
we receive the evidence."  The letter also states, "The 
evidence should be submitted as soon as possible.  If we 
don't receive the evidence we requested from you within 30 
days from the date of this letter, we will process your claim 
without it.  This may include denying your claim.  In any 
case the evidence must be received in the Department of 
Veterans Affairs within one year from the date of this 
letter; otherwise benefits, if entitlement is established, 
may not be paid prior to the date of its receipt." (Italics 
in original).

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  However, provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in July 2002, one month after the 
development letter was sent.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records, such as medical records and 
employment records.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Although the letter does not specifically request "any 
relevant evidence you have in your possession" or words to 
that effect, it clearly delineates what evidence was needed, 
i.e., "evidence that the service connected condition(s) has 
worsened enough to warrant the payment of a greater 
evaluation."  

The RO has provided the veteran with thorough VA 
examinations.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In addition, as 
the appellant has been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claims are not 
based on an initial assignment of a disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, VA promulgated 
new rating criteria for diseases and injuries of the spine, 
effective September 26, 2003.   See 68 Fed. Reg. 51,454 
(August 26, 2003) (to be codified as amended at 38 C.F.R. 
Part 4).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply. Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas. 38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000  (April 10, 2000); 38 C.F.R. § 
3.114(a) (2003).  Therefore, prior to September 26, 2003, the 
Board may apply only the previous version of the rating 
criteria.  As of September 26, 2003, the Board must apply the 
version of the rating criteria more favorable to the veteran.

The veteran's service connected compression fracture, right 
lateral body, L-4 is currently evaluated under Diagnostic 
Code 5285 (Vertebra, fracture of, residuals) and 5292 (Spine, 
limitation of motion, lumbar).

Under the old Diagnostic Code 5285, a 100 percent rating was 
assigned for residuals with cord involvement, bedridden, or 
required long leg braces.  A 60 percent evaluation was 
assigned for residuals without cord involvement; abnormal 
mobility requiring a neck brace (jury mast).  In all other 
cases, disability is to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Note:  both under 
ankylosis and limited motion, a rating should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.

Under the old Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent evaluation.  
Twenty (20) percent was assigned for moderate limitation of 
motion and 10 percent was assigned for slight limitation of 
motion.

Under the revised criteria there is a general rating formula 
that applies to both vertebral fracture and dislocation 
(Diagnostic Code 5235) and degenerative arthritis (Diagnostic 
Code 5242).  With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria warrant the ratings as shown:

Unfavorable ankylosis of the entire spine ........................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine.......
	50 percent

Unfavorable ankylosis of the entire spine; or forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine.....................................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; Or 
favorable ankylosis of the entire cervical 
spine..............................................30 percent

Although the veteran's service connected compression 
fracture, right lateral body, L-4 is evaluated under 
Diagnostic Codes 5285 and 5292, Diagnostic Code 5293 
(intervertebral disc syndrome) was also considered in 
evaluating the veteran's level of disability.  Diagnostic 
Code 5293 was also changed during the pendency of the appeal, 
effective September 23, 2002.  

Under the previous version of Code 5293, a 20 percent 
evaluation is warranted if the disability is moderate with 
recurring attacks.  A 40 percent evaluation is assigned when 
disability is severe with recurring attacks with intermittent 
relief.  An evaluation of 60 percent is warranted when the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The amended version of Code 5293 provides that intervertebral 
disc syndrome be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is in order for disability with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A maximum rating of 60 percent is assigned for disability 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note 1 states 
that, for purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 indicates that 
chronic orthopedic and neurologic manifestations should be 
rated separately under the most appropriate diagnostic code.  
67 Fed. Reg. at 54,349 (codified at 38 C.F.R. pt. 4).

Revisions to Diagnostic Code 5293 were also made, effective 
September 26, 2003, when VA promulgated new rating criteria 
for diseases and injuries of the spine.  Specifically, 
Diagnostic Code 5243 (Intervertebral disc syndrome), Note 6 
directs intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

The Board notes that, in its December 2003 Supplemental 
Statement of the Case, which incorporated by reference the 
March 2003 Statement of the Case, the RO provided and 
considered the pre- September 23, 2002 version and the 
versions of the regulations effective September 23, 2002, and 
September 26, 2003.  Accordingly, the Board may consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby. Bernard, 4 Vet. App. at 
392-94.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  VA has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under Code 5293. VAOPGCPREC 36-97.

The veteran's service-connected hearing loss is currently 
evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  
To evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 
(2003).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hz, 
divided by four.  38 C.F.R. § 4.85.

VA outpatient records between May 2001 and December 2002 show 
the veteran sought treatment for hearing loss.  In May 2001 
he complained of complete loss of hearing in his right ear.  
He stated he had problems for years, but it had never been 
like this.  The veteran had an evaluation for hearing aids in 
August 2001.

The veteran underwent a VA C&P exam in June 2002.  He 
reported a medical history of always having some back pain 
since a jeep accident in 1968, but the pain has gotten worse 
for the last several years.  He described the pain as a 
constant level 6 and at times, at level 8.  He disclosed that 
sometimes the pain becomes so severe that he cannot get out 
of bed.  He denied any radiation of the pain.  He stated he 
can only sleep on his own hard mattress.  He stated that when 
he gets up it is hard for him to walk around for a while.  He 
complained that he cannot lift any heavy objects or sit in 
any particular chair for any length of time.  He also 
complained of stiffness in his back.

On physical examination, gait was normal and station was 
normal except for mild hammertoes.  Balance was good on one 
lower extremity at a time.  Heel walk and toe walk were 
normal, but the veteran complained of pain when walking on 
his heels.  He had no difficulty dressing or undressing.  He 
did not use any assistive devices.  On examination of the 
lumbosacral spine, the veteran pointed to the lumbosacral as 
the area of pain diffusely; he denied any tenderness.  No 
paraspinal tenderness was noted.  There was mild discomfort 
noted on L5 spinous process during deep palpation.  No 
tenderness was noted over the sacroiliac joints or hips.  
Range of motion in the lumbosacral spine was as follows: 
flexion-55 degrees; extension-25 degrees; lateral flexion to 
the left-20 degrees; lateral flexion to the right-15 degrees; 
and rotation 40 degrees bilaterally.  The veteran appeared to 
be in mild discomfort on lateral flexion to the right; he did 
not offer any complaints while rotating.  Deep tendon 
reflexes were 2+/symmetrical in all extremities.  Straight 
leg raising test was negative both in supine and sitting 
positions.  At 70 degrees, the veteran complained of lower 
back pain on the left side, but did not complain on the right 
side.  He denied any radiation of pain.  Mild bilateral 
hamstring tightness and discomfort were noted.  Not atrophy 
of muscles was noted.  Peripheral pulses were intact.  

The examiner concluded the veteran is independent in 
activities of daily living, transfers, and ambulation without 
any assistive devices.  DeLuca provisions could not be 
clearly delineated with any medical certainty, but the 
examiner opined that there would be further limitation in 
range of motion and functional status, the extent of which 
could not be determined.

On the authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
55
60
LEFT
35
40
40
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.  
The average of pure tone thresholds was 56 dB for the right 
ear and 46 dB for the left.

Private medical records from J.R.E., M.D. show the veteran 
consulted him in December 2002.  The veteran's chief 
complaint was that he had trouble hearing when two or more 
people were talking.  Following review of otologic history 
and physical examination of the neck, ears, nose and throat, 
the veteran underwent an audiometric evaluation.  The 
evaluation showed a sloping moderate to severe predominately 
high frequency sensorineural hearing loss in each ear that is 
worse on the right.  A graph of the pure tone thresholds, in 
decibels, indicates as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
55
75
LEFT
30
35
50
55
65

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and of 64 percent in the left ear.  
The average of pure tone thresholds was 58 dB for the right 
ear and 47 dB for the left.

Dr. E. wrote in February 2003 that the veteran's 
sensorineural hearing loss was due mainly to noise exposure 
in the past as well as presbycusis (the normal aging process 
of the inner ear).  Dr. E. opined that the hearing loss will 
not get any worse at that point.  Dr. E. stated the tinnitus 
was related to his high frequency hearing loss.  

C.A.O., M.D. reported that he evaluated the veteran's back in 
August 2003.  At the time of the evaluation, the veteran was 
experiencing an exacerbation of his back symptoms.  The 
veteran reported a history of pain every night, with 
increased activity, such as picking up a few pounds, bending, 
standing in one place, and getting up and down frequently 
without severe pain.  On examination straight leg raising was 
40 to 50 degrees bilaterally.  Muscles in the lower back were 
extremely tight with marked decreased range of motion with 
inability to bend approximately 35 degrees.  Symptoms have 
worsened since the previous year.  X-rays were interpreted to 
show degenerative disc disease at L4 and Dr. O. opined that 
the disease was probably causing most of the increase in 
symptomatology.

The veteran underwent a VA C&P exam in September 2003.  The 
examiner interviewed the veteran for medical history and 
reviewed x-rays from August 2003, which the veteran brought 
with him to the examination.  The veteran reported he had low 
back pain on a daily basis unless he took his prescribed 
medication to eliminate back pain.  He stated he avoids heavy 
lifting, low temperatures, and strenuous work.  He disclosed 
he is able to hunt and fish.  He also reported that he had 
not "had to go to bed with his back" for the past year.  
Upon examination, the veteran's gait was slow, but normal.  
The veteran stood erect without detectable scoliosis or 
pelvic obliquity.  The spinous process of L5 was tender.  
There was no detectable muscle spasm.  

Range of motion studies included flexion to 40 degrees, 
extension to 20 degrees, right lateral bending to 15 degrees, 
and left lateral bending to 20 degrees.  The veteran 
experienced pain at the extremes of motion in all planes.  
Straight leg raising caused low back pain without sciatica at 
45 degrees bilaterally.  Neurologic evaluation reflected deep 
tendon reflexes were active and equal in the knees.  Right 
ankle reflex was more active than the left.  The veteran was 
able to walk on his heels and toes.  X-rays of the lumbar 
spine were taken and reviewed.  The claims file was also 
reviewed.  Following the neurologic evaluation, the examiner 
noted he could detect no motor weakness or sensory deficit in 
the lower extremities.  The examiner reviewed the claims file 
and made the following concluding comments, "All abnormal 
findings are documented.  Only those abnormal findings, which 
are present, are listed.  I could detect no objective 
evidence of weakness, fatigability, or loss of motion due to 
the above.  I am unable to estimate the range of motion, 
amount of pain, or functional capacity during a flare up."


II. Analysis

Increased Evaluation for Compression Fracture, Right Lateral 
Body, L-4

Because the veteran's claim was filed before the changes 
occurred in regulations governing evaluation of diseases and 
injuries of the spine, the Board must undertake a three-part 
analysis: 1) Determine whether the intervening change is more 
favorable to the veteran, which may require application of 
each version of the regulations to the facts of the case; 2) 
If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The Board has carefully considered all 
evidence of record in light of the applicable regulations and 
in the Board's view, the old criteria, effective prior to 
September 26, 2003, are more favorable to the veteran.  See 
Karnas and VAOPGCPREC 3- 2000.  The Board concludes this 
because the new regulations eliminate the provision for an 
additional 10 percent for demonstrable deformity of a 
vertebral body, which is included in the veteran's evaluation 
under the old regulations.   Moreover, since there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine 
and examinations have shown forward flexion of 40 degrees or 
more, the highest evaluation the veteran could receive under 
the new regulations is 20 percent.

When applying the regulations effective prior to September 
26, 2003, the evidence substantiates a 30 percent evaluation, 
but does not indicate an increased evaluation is warranted.  
Limitation of motion in the lumbosacral spine was 55 degrees 
on an earlier examination.  On examination by the veteran's 
private physician he was experiencing an exacerbation of his 
symptoms, but he was still able to flex to 35 degrees.  On 
the veteran's most recent VA examination he was not 
experiencing an exacerbation, but was able to flex to 40 
degrees with pain only on the extreme of motion.  These range 
of motion studies reveal greater than slight limitation, but 
not severe limitation.  Moderate limitation of motion 
warrants a 20 percent evaluation and an additional 10 percent 
is warranted under Diagnostic Code 5285 for demonstrable 
deformity of a vertebral body.  Other factors that support 
characterization of the  service connected compression 
fracture, right lateral body, L-4, as moderate, are the 
veteran's normal gait, his lack of neurological deficits, 
non-use of assistive devices, and ability to dress/undress.  
There was very little tenderness noted on examination.

A higher evaluation was not warranted under Diagnostic Code 
5285 because there is no evidence of spinal cord involvement 
and the veteran does not wear a neck brace, and there are no 
other residuals that are not compensable based on limitation 
of motion.  A higher evaluation is not warranted under the 
general rating  formula effective September 26, 2003, because 
the record is negative for diagnosis of ankylosis of any 
portion of the veteran's entire spine or the thoracolumbar 
spine.  

The Board considered assigning a compensable rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of significant 
loss of range of motion, deficits in motor strength, atrophy, 
or any indication that the veteran's compression fracture, 
right lateral body, L-4 disability plays an appreciable role 
in hindering his ability to ambulate, climb, bend, stoop, 
squat, and the like.  38 C.F.R. §§ 4.40, 4,45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran did not indicate 
any impairment due to these factors, other than pain.  The VA 
examiner was unable to quantify the increase in impairment 
during an exacerbation of symptoms; however, the private 
physician's examination, completed during an exacerbation, 
demonstrates only a slight decrease in flexion (approximately 
5 degrees).  Such a slight increase in impairment does not 
indicate that the veteran's disability picture more nearly 
approximates the next higher evaluation.  

Evaluation under either the old or new version of Diagnostic 
Code 5293 does not afford the veteran an evaluation higher 
than 30 percent.  Symptoms of the veteran's compression 
fracture, right lateral body, L-4 disability do not include 
severe, recurring attacks with intermittent relief.  The 
veteran does not have symptoms compatible with sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to the site of the disc disease.  Although the 
veteran indicated in June 2002 that sometimes the pain 
becomes so severe he cannot get out of bed, he indicated in 
September 2003 that he has not "had to go to bed with his 
back" over the past  year.  VA outpatient records do not 
substantiate any incapacitating episodes over the 12 months 
preceding the last examination of record.

The Board cannot conclude that the disability picture as to 
the veteran's compression fracture, right lateral body, L-4, 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b) (2003).  The record does not 
reflect any recent or frequent hospital care.  The evidence 
has not disclosed any frequent absences from work or any 
interference in the veteran's employment that is beyond the 
average impairment of earning capacity contemplated by the 
regular schedular criteria.  Consequently, a higher rating on 
an extraschedular basis is not warranted.  The preponderance 
of the evidence is against entitlement to an increased 
evaluation for compression fracture, right lateral body, L-4.  
38 C.F.R. § 3.102.


Compensable Evaluation for Hearing Loss

The Board notes initially that the veteran's audiometric 
examination results do not meet the criteria for exceptional 
patterns of hearing impairment under § 4.86.  Thus, the Board 
will evaluate disability under § 4.85 based on the pure tone 
threshold averages at 1000, 2000, 3000 and 4000 Hz, and the 
speech discrimination scores.  In reviewing the medical 
evidence, the Board observes a marked difference between the 
speech discrimination scores from the private audiometric 
examination of December 2002 and the VA audiometric 
evaluation in June 2002.  There is no explicit or apparent 
explanation for the differences provided in the record, as 
the pure tone averages from the two examinations are 
strikingly similar.  The Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals, hereafter the Court) 
has held that to comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown , 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  In the present situation where 
examination results are so similar, the Board must examine 
each and determine which, if either, is more credible.  VA 
examiners follow guidelines and regulations to ensure that 
their examinations address rating criteria, such as the 
requirements that the examination be conducted by a state-
licensed audiologist and the examination include a controlled 
speech discrimination test (Maryland CNC).  38 C.F.R. 
§ 4.85(a).  Private providers do not.  In this case, while 
Dr. E. is a medical doctor, it is unknown what certifications 
he possesses in audiology.  It is also unknown what type of 
speech discrimination test Dr. E. used.  For these reasons 
the Board must find that the VA evaluation is of greater 
probative value.  

The Board notes that the veteran's audiometric examination 
results do not meet the criteria for exceptional patterns of 
hearing impairment under § 4.86.  Using the June 2002 VA  
audiometric examination, when the pure tone threshold average 
(56 dB) and the speech recognition score for the right ear 
(94) are applied to Table VI, the numeric designation of 
hearing impairment is I.  When the pure tone threshold 
average (46) and speech recognition score (84) for the left 
ear are applied to Table VI, the numeric designation of 
impairment is II.  When the numeric designations for the 
right and left ears are applied to Table VII, the percentage 
of evaluation for hearing impairment is 0 percent.  
Therefore, the Board finds that the veteran's hearing 
disability continues to be noncompensable.  The preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.102.  
Consequently, reasonable doubt does not assist the veteran in 
this matter.

ORDER

An increased evaluation for compression fracture, right 
lateral body, L-4, is denied.

A compensable evaluation for hearing loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



